1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JARROD GORDON,                                  )   Case No.: 1:18-cv-01223-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                           FOR ENTRY OF DEFAULT AS TO DEFENDANT
                                                     )   GIBSON
14                                                   )
     SHELIA MARQUEZ, et al.,
                                                     )   [ECF No. 29]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jarrod Gordon is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for entry of default as to Defendant Gibson,
21   filed February 19, 2019. Plaintiff contends that despite service by the United States Marshal,
22   Defendant Gibson has not filed any type of response and is therefore in default.
23          Rule 55(a) of the Federal Rules of Civil Procedure requires the Clerk of the Court to enter
24   default “when a party against whom a judgment for affirmative relief is sought has failed to plead or
25   otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).
26   ///
27   ///
28   ///
                                                         1
1             Plaintiff is mistaken; Defendant Gibson has not yet been served with process, and therefore

2    cannot be in default. See, e.g., Joe Hand Promotions, Inc. v. Talayarathe, No. 11-2554-SC, 2012 WL

3    1815622, at *2-3 (N.D. Cal. May 17, 2017) (“Because a party has no duty to plead until properly

4    served, sufficient service of process is a prerequisite to entry of default.”) (citing Fisher v. Lynch, 531

5    F.Supp.2d 1253, 1269 n.12 (D. Kan. 2008). To date, the Court has not received notice that Defendant

6    Gibson was served or that service by the Marshal was unsuccessful. Accordingly, Plaintiff’s motion

7    for entry of default is denied.

8
9    IT IS SO ORDERED.

10   Dated:     February 21, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
